Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146475 & (20)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146475
                                                                    COA: 313162
                                                                    Wayne CC: 89-004878-FC
  RICHARD HANNABLE McDUFF,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for stay is treated as an application for leave to
  appeal the November 15, 2012 order of the Court of Appeals. It is considered, and it is
  DENIED, because there are no proceedings in this Court to stay. The Court of Appeals
  order may be appealed after the trial court proceedings on remand are complete and an
  appeal (if any) is taken from that decision.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2013                       _________________________________________
         h0325                                                                 Clerk